This is a suit by appellee to recover damages, and upon trial judgment was rendered in his favor for $364.48, and the defendant, a corporation, appeals. This is the second appeal. The opinion upon the former appeal sufficiently states the nature of the action. See 260 S.W. 887. The appellant complains of the admission of certain evidence; failure to define the word "good" in the special issue submitting the question of whether the cotton was in good condition when delivered to defendant; that the submission of some of the issues was confusing, because they were submitted conditionally upon the answers returned to others; and, further, that the evidence is insufficient to support the findings and judgment. In our opinion, the matters complained of present no error. They relate to nothing novel, and call for no discussion. The case is one of fact, and the evidence supports the findings and judgment. The judgment should be affirmed; and it is so ordered.